Citation Nr: 0918257	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  03-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disability other than PTSD.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for back disability.

3.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 
1987 and from February 1988 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran 
requested a Board hearing, but failed to report for a hearing 
scheduled in June 2006.  The Board previously remanded these 
issues for further development in October 2006.  

The issues of whether new and material evidence has been 
received to reopen the claim for service connection for an 
acquired psychiatric disability and entitlement to service 
connection for back disability (under a merits analysis) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for back disability (described as 
spinal condition) was denied by an April 1997 rating decision 
because new and material evidence had not been submitted; a 
notice of disagreement was not received to initiate an appeal 
from that determination.

2.  Certain evidence received since the April 1997 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for back disability, is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fully decide the merits of the 
claim.




CONCLUSIONS OF LAW

1.  The April 1997 rating decision, which denied entitlement 
to service connection for back disability (described as 
spinal condition), is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  New and material evidence has been received since the 
April 1997 rating decision denying service connection for 
back disability; and thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal includes the claim of whether new and 
material evidence has been received to reopen a claim for 
service connection for back disability.  Initially, a 
December 1993 rating decision denied entitlement to service 
connection for back disability because there was no evidence 
of a back injury during service or complaints at the time of 
separation from military service.  Thus, the RO found that 
there was no basis for service connection.  Subsequently, an 
April 1997 rating decision denied service connection for back 
disability (described as spinal condition) because new and 
material evidence had not been received to reopen the claim.  
The Veteran was notified of this decision, but did not submit 
a timely notice of disagreement to initiate an appeal.  Under 
the circumstances, the Board finds that the April 1997 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case as the Veteran's current attempt to reopen 
the claims of entitlement to service connection for back 
disability was received in May 2001.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Further, the Board is 
not bound by an RO's determination and must conclude whether 
new and material evidence has been received to reopen the 
case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The evidence added to the record subsequent to the April 1997 
rating decision included VA treatment records and a September 
2002 statement from the Veteran's mother.  Significantly, the 
statement indicated that approximately one year after being 
in the military, the Veteran was on an exercise when she fell 
and injured her back.  This evidence is new as it was not of 
record at the time of the prior final rating decision and it 
is material as it indicates that the Veteran may have injured 
her back in service.

The Board finds that this evidence bears directly and 
substantially upon the claim for service connection for back 
disability; is neither cumulative nor redundant; and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim of entitlement to service connection for back 
disability is reopened.  38 U.S.C.A.  § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the Veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence had been received to reopen a claim 
for service connection for back disability.  To that extent, 
the appeal is granted, subject to the directions set forth in 
the remand section below.  


REMAND

The Veteran is seeking entitlement to service connection for 
back disability.  The Veteran claims that her current back 
disability is due to service.  Significantly, in her June 
1990 report of medical history, the Veteran indicated that 
she had recurrent back pain.  Moreover, as noted above, the 
Veteran's mother also indicated that the Veteran injured her 
back in service.  Under the circumstances, the Board finds 
that a VA examination is required in order to meet the 
requirements of 38 C.F.R. § 3.159(c)(4).

Further, the present appeal also includes the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disability other than PTSD.  As noted in the 
Board's prior remand, review of the record revealed that a 
claim to reopen was filed in May 2001 and, thus, the former 
provisions of 38 C.F.R. § 3.156(a) were applicable.  However, 
the Board found that the prior VCAA notices sent in July 
2001, August 2002, and January 2004 had not notified the 
Veteran of the former provisions of 38 C.F.R.  § 3.156(a).  
Moreover, the Board found that the prior notices had not 
complied with Kent v. Nicholson, 20 Vet.App. 1 (2006), in 
that the notices did not inform the Veteran of the basis for 
the previous denial and what the evidence must show in order 
to reopen her particular claim.  The Board recognizes that in 
August 2008 and December 2008, the RO sent VCAA notices to 
the Veteran with respect to this issue.  However, the notices 
provided the revised provisions of 38 C.F.R. § 3.156(a) and 
failed to inform the Veteran of what the evidence must show 
to reopen her claim based on the previous denial.  Thus, in 
order to comply with the Board's October 2006 remand, the RO 
must send an appropriate VCAA letter notifying the Veteran of 
the former provisions of  38 C.F.R. § 3.156(a) (pre-August 
2001) and the requirements set forth in Kent.  See Stegall v. 
West, 11 Vet.App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a 
corrective VCAA notice letter, with 
respect to petition to reopen a claim for 
service connection for an acquired 
psychiatric disability other than PTSD.  
This notice should include the proper 
standard for new and material evidence 
(for claims prior to August 29, 2001) and 
an explanation of what the evidence must 
show to reopen this Veteran's claim, as 
outlined in Kent v. Nicholson, 20 
Vet.App. 1 (2006).  The letter must 
notify the Veteran of the basis for the 
previous denial and what the evidence 
must show in order to reopen the claim.

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently manifested back 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the Veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current back 
disability is related to service.  

3.  After completion of the above, the RO 
should adjudicate the remaining issues on 
appeal.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the Veteran and her representative.  
They should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


